Citation Nr: 1733665	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability prior to October 28, 2014.

2.  Entitlement to service connection for an upper back/neck disability, to include as secondary to the Veteran's low back disability.

3.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to a rating in excess of 10 percent for hypothyroidism.

6.  Entitlement to an extraschedular rating in excess of 10 percent for tinnitus.

7.  Entitlement to a total rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1978 to March 1981, October 1982 to January 1988, April 1988 to September 1994, August 1997 to April 1998, and from November 1999 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The record from 2014 shows that the Veteran has been moving back and forth between the Philippines, Illinois, and Indiana.  In his latest correspondence in July 2017 (TDIU claim form), the Veteran provided an address in Latorre South-Bayombong.  As such, it appears that the Veteran's claims should be transferred to the RO in Manilla, Republic of the Philippines. 

The Veteran appeared and testified at a formal RO hearing in October 2009.  A transcript of the hearing is in the record.

In May 2016, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for his low back disability prior to October 28, 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In December 2016, the Court granted a Joint Motion for Partial Remand (JMR), vacating and remanding this singular issue to the Board.

Additionally, in the May 2016 Board decision, the Board remanded the issues of entitlement to service connection for an upper back and neck disability, vertigo, a respiratory disorder, and entitlement to total disability based on individual unemployability (TDIU).  It is not clear whether the RO is currently working these claims.  Accordingly, the Board incorporates by reference the body of the May 2016 remand, but for procedural clarity, will reissue the May 2016 remand directives in this decision.

As referenced in the May 2016 decision, in a July 2009 rating decision, the RO granted service connection for migraines, depression, bilateral carpal tunnel syndrome and right shoulder disability, among others, and provided initial disability evaluations.  In October 2009, the Veteran's representative indicated that the Veteran wanted increased ratings for these disabilities.  The Board will refer these matters to the RO for any additional development.  

The issues of service connection for an upper back/neck disability, respiratory disability, and vertigo; increased initial ratings for service-connected hypothyroidism and tinnitus; as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 28, 2014, the preponderance of the medical and lay evidence showed that the Veteran's low back disability was manifested, at worst, by forward flexion to 50 degrees.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.






CONCLUSION OF LAW

Prior to October 28, 2014, the criteria for a rating in excess of 20 percent for a low back disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in January and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran's record contains his service treatment records, VA treatment records, and private medical records are contained within his Social Security Administration (SSA) records.

The Veteran was afforded VA examinations in conjunction with his low back disability claim in 2008 and 2014.  The 2008 spine examination was not adequate in that it did not provide information regarding the degree of motion where the Veteran's pain began on forward flexion, and stated that what the Veteran felt was "more stiffness" than pain.  As such, the 2008 medical examination report does not contain medical evidence regarding functional loss attributable to pain during flare-ups or information on additional limitation of motion due to flare-ups.  

The Veteran's representative has argued that a retrospective medical opinion must be sought to determine whether there was further loss of motion of the spine during a flare-up based on the medical and lay history contained in the record.  See Cotta v. Peake, 22 Vet. App. 80 (2008).  The JMR found that the Board erred by not discussing whether a retrospective medical opinion was necessary in this case.  The Board has reviewed the available medical and lay evidence of record, and finds that a retrospective medical opinion is not necessary in this case as there is no reasonable possibility that such assistance would aid in substantiating the claim.  The 2008 VA examination was conducted approximately nine years ago, and it is not reasonable to assume that a medical provider can estimate the extent of limitation of motion caused by flare-ups that occurred nine years earlier based on a review of medical and lay evidence.  However, the Board can consider the Veteran's subjective reports of the limitation of motion caused by these flare-ups at that time.  This is further discussed in the analysis contained below.

Increased Rating

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  Notably, ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 
A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Diagnostic Code 5243 provides ratings for incapacitating episodes for intervertebral disc syndrome (IVDS) as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1).

In January 2007, the Veteran filed a claim for an increased rating for his low back disability.  At the time his low back disability was rated as 10 percent disabling.  His claim did not contain additional lay descriptions regarding the severity of his spine disability.

Previously, in May 2005, the Veteran underwent spine surgery.  His postoperative diagnosis was severe lumbar disc degeneration, L4-5, L5-S1.  The operative report noted he had a previous right L5-S1 discectomy, and he was presenting for the second stage of a planned two-stage procedure consisting of an anterior-posterior spinal fusion with instrumentation from L4 to the sacrum.  The anterior procedure was performed two days prior to the posterior portion.  Prior to his surgeries, in January 2005, he was noted to have "reasonable spinal motions present with ability to forward bend with his fingertips to the distal tibial region and perform 20 degrees of extension and left and right lateral bending."  In March 2005, his back range of motion was limited secondary to pain, especially with forward flexion.  Degrees of motion were not listed.

In September 2006, the Veteran was noted to have a "good" range of motion of his lumbar spine, with minimal tenderness to palpation.  

In October 2006, the Veteran reported back pain, with prior surgeries.  He was able to bend, but "had pain."  He had tenderness to palpation of the left thoracic spine at about the 8th rib.  No tightness was noted.

SSA records contain a June 2007 disability examination.  The Veteran was noted to have normal posture and an antalgic gait with good stability, slow speed, and fair sustainability.  He was able to walk on his toes but not on his heels.  He was tender at the lumbar and thoracic spine.  His range of motion included forward flexion of the lumbar spine to 50 degrees and extension to 10 degrees.

On January 11, 2008, the Veteran underwent kyphoplasty due to a history of vertebral body fracture at T6 and T8.  Shortly after his kyphoplasty (January 12, 2008), the Veteran reported he had no back pain since the kyphoplasty and that his hands and arms were less tingly and numb.  

On January 15, 2008, the Veteran was afforded a VA examination.  The Veteran reported subjective complaints of pain and stiffness, but no weakness.  He reported he had a L4-S1 fusion in 1994.  He stated he continued to have "severe debilitating episodes of back pain with some radicular pain into the [right lower extremity]."  He stated that these episodes occurred twice per week, and they were described as "numbing and sharp in the [right lower extremity]."  He had relief with change in position, heat, or ice.  He stated that these episodes lasted a variable amount of time and they were "limiting as to his function."  His flare-ups were described as "sharp lumbar pain with numbness in [right lower extremity]" which precipitated randomly, with simple motions capable of causing a flare-up.  Under "state to what extent, if any, per veteran, they result in additional limitation of motion or functional impairment during the flare-up," the examiner recorded the Veteran's response as he became "quite stiff with pain."  This is the extent of the description of flare-ups of back symptoms as described in the 2008 VA examination.  

The Veteran stated that his low back condition affected his mobility, activities of daily living, occupation, recreational activities and driving.  He reported he was limited as to function, range of motion and speed at which he performs activities.  When asked if he had any incapacitating episodes in the prior 12 months, the Veteran reported he had "severe episodes" twice per week.  

On physical examination, the Veteran had "some flat back stiffness with slow antalgic gait."  Range of motion testing showed the Veteran had forward flexion 0 to 50 degrees, extension 0 to 5 degrees, and bilateral lateral flexion from 0 to 15 degrees.  He was noted to have objective pain in the lumbar area with motion.  The examiner did not provide the degrees at which pain and fatigue began following repetitive motion, although the examiner noted the Veteran had pain and fatigue with repetitive motion testing according to his subjective history ("per HPI").  The examiner was asked to describe the objective evidence of painful motion and the examiner wrote "stiffness moreso than pain, he was tender along the [posterior] aspect of lumbar spine at [the] incision site."  The examiner concluded "as described above the incapacitating episodes, duration, frequency, and severity.  These are consistent with [the Veteran's] extensive spinal surgery as well as course."

SSA records contain a February 2008 disability examination.  Following his recent kyphoplasty, the Veteran had normal posture, normal gait stability with good speed and fair sustainability.  He was able to walk on heels and toes and he had negative straight leg raise testing.  Range of motion testing showed lumbar spine forward flexion to 60 degrees and extension to 15 degrees.  

A March 2008 SSA physical residual functional capacity assessment noted that the Veteran's lumbar spine range of motion was "within normal limits."

On March 4, 2008, the Veteran reported his January 2008 kyphoplasty resulted in "great pain relief."  He stated he no longer had sharp pain and stabbing pain at those locations.  He continued to have aching pain in that area, but most of his pain was now in the lower lumbar area, and the pain would shoot down the right hip and lower extremity.  

Also in March 2008, the Veteran reported to VA that his vertebral plasty at T6 and T8 in January 2008 "took care of hot searing pain but not constant throbbing pain."  He had some flares, and pain may become worse with certain movements, but overall his symptoms had improved.  He had steroid injections into the facet joints to decrease swelling and pain in his back.  

In July 2009, the Veteran reported back pain for three weeks.  He was tender to palpitation over the left lumbar from L1 to L4.  He had "limited" active range of motion, with increased pain with motion.  No degrees of motion were provided.  In August 2009, he reported a sudden increase in pain.  He had trouble doing everyday things like vacuuming.  The pain was in his thoracic and low spine, and he stated his back was "popping."  He was simply noted to have a "decreased" range of motion.

In October 2009, the Veteran provided testimony at a formal RO hearing.  The Veteran described his 2005 surgery, which included surgery from the front of his body and the back (anterior and posterior).  He stated he had a lot of pain prior to the surgery.  He stated he was told that the "caging" in his lumbar spine would likely impact the degeneration of the remainder of his spine and cervical spine.  He stated it changed his posture and he could not bend over in certain ways or lift more than 30 pounds at a time.  He noted he again had surgery, this time on his thoracic spine, to increase the space in his facet joints.  He testified that prior to his recent surgery his pain was like a "hot knife was being stuck in my back," but that after the procedure his pain is like "someone was digging their elbow into my back."  He stated he had recently had injections in his thoracic spine.  

The Veteran stated that without pain medication, he had a general pain level of 5 or 6.  When asked what his pain level was with taking pain medication, he stated "I can take it...well, it depends on what type of medicine it is."  He stated that sometimes his pain was so bad he had to go home and lay down.  When he stands he has to lean on something because of discomfort.  He stated he always tried to move and he could sit up to 40 minutes if he had to drive somewhere.  When asked about his ability to bend, he stated he had to get down on his hands and knees to do anything on the ground.  He argued that his disability had caused him "very limited motion."  The Veteran stated that he did not actually perform his range of motion for the 2008 VA examiner.  The examiner "asked him, and he told them, but they never physically had him do any" bending.  It was noted that during the second half of the hearing the Veteran was standing behind the desk, with his hands supported on the back and moving around and bending over.  The Veteran stated he was having back pain and spasms.  The Veteran noted he was denied SSA disability benefits.  He stated that if it was determined another VA examination was necessary that he would appear for it.

In March 2011, the Veteran reported he had pain in his left arm when he lifted his two year old grandson.  

A March 2012 record noted that the Veteran had to "go out of the country (job frequently takes him out of the USA)" but that he would make a new appointment when he returned.  The Veteran was noted to have permanently relocated to Guam in a December 2012 VA treatment record.

The Veteran was scheduled for a VA examination in January 2014, but was out of the state.  He was rescheduled for July 2014, but failed to report.  

An April 2014 VA treatment record noted the Veteran was reestablishing care and that he had not sought VA treatment in three years.  The Veteran reported that he had back surgery in 2005, with pins and screws put into L4 and S1 due to spinal stenosis.  He said that since then, "things have been really good.  He had not had a lot of pain.  Every once in a while it kinda acts up but, overall, it is very good."  He reported he was building a house in the Philippines and planned to live there.  He was traveling back and forth between Illinois and the Philippines.  He stated he was "very active in the Philippines, not so much since he has been here [Illinois], but he is trying to do a lot of hiking and walking.  In the Philippines, he says every day he goes up a mountain, which is a couple miles and back."
In September 2014, the Veteran reported a significant weight loss from a high of 240 pounds to around 175 to 180 pounds through "diet and exercise."  In October 2014, the Veteran reported chronic back pain, and physical examination showed an adequately aligned spine, normal muscular development, and a normal gait.  It was noted that chronic low back pain and upper back pain were his main symptoms, but "none at this time."

An October 27, 2014 physical therapy record noted the Veteran's report of pain in the thoracic region for two years without radiation to lower extremities.  Thoracic pain was a level 2 or 3 out of 10, and the pain was dull and continuous with occasional sharpness.  On examination, he had tenderness to his thoracic spine, but he was able to heel and toe walk.  His "movement of lumbar spine was normal with restriction of 90 degrees in forward flexion and at 10 degrees in extension."  He had negative straight leg and Patrick tests.  He indicated he did not want an interventional radiology consultation because his pain was "usually" 2 or 3 out of 10.  He stated he would call if he started to notice pain.  

The following day, on October 28, 2014, the Veteran was afforded a VA spine examination.  He reported exacerbation of his chronic low back pain, which began in 2005 and gradually worsened.  He underwent a lumbar spinal fusion from L4-S1 in 2005, and "recovered well."  However, for the past "few years" his back pain has become worse, with a constant dull pain of 3/10 and flare ups of pain to 6-7/10.  His daily activities have also been limited, stating that he could hardly stand or walk more than one hour, and he had difficulty putting his shoes on because it is too painful to bend forward.  He reported these flare-ups occur two to three times per week, and pain medication did not relieve his pain anymore.  

Range of motion testing revealed flexion to 35 degrees, with pain at 25 degrees.  Repeat range of motion testing lowered the range of motion to 25 degrees of flexion.  His low back condition impacted his ability to work as a house keeper, he could hardly bend forward to lift, to move furniture when vacuuming, etc.  He lost his job, and his home quality of life had deteriorated since the exacerbation of his low back pain.  The examiner remarked that the Veteran's degenerative arthritis of the lumbar spine was "in progress" and the clinical symptoms were more severe than before, limiting his function.  His "exacerbation of his degenerative arthritis of lumbar spine has affected his daily activities and quality of his life.  He could not perform any work and his income becoming so limited."

Following this October 28, 2014 VA examination, in a November 2014 rating decision, the RO granted a 40 percent rating effective the date of the VA examination.

Analysis

Initially, the Board notes that the Veteran is separately service connected for right lower extremity radiculopathy, and that rating is not currently on appeal.  Additionally, the October 2014 VA examiner noted that the Veteran's surgery scars were not painful or unstable, and they did not meet the size requirements for a separate rating for scars (not greater than 39 sq. cm.).  As such, the Board is not assigning an additional separate rating for scars or other neurological manifestations.

Regarding intervertebral disc syndrome (IVDS), the 2014 examiner indicated that the Veteran did not have IVDS.  Additionally, the claims file does not include instances of physician-prescribed bedrest.  While the Veteran described episodes he defined as incapacitating, without a diagnosis of IVDS and without evidence of physician-prescribed bedrest, the Board will not consider a rating based on the criteria for Diagnostic Code 5293 for IVDS.

As noted in the prior May 2016 Board decision, the January 2008 examination is not adequate in that it does not provide repetitive range of motion testing, and it did not record the degree of motion for the Veteran's onset of objective painful motion.  The examiner also did not provide estimated loss of motion during flare-ups.  The Veteran's representative has argued that the Board should consider whether the claim should be remanded for a retrospective opinion because the Board pointed out in 2015 that a remand for a new examination would not provide information on the severity of the Veteran's back disability from 2007 to 2014.  The JMR argued that the duty to assist required VA to determine whether the disability could be rated based upon the available evidence and, if not, whether a medical opinion, including a retrospective opinion, is necessary to make a decision on the claim.  Chotta v. Peake, 22 Vet. App. 80 (2008).  The case was remanded because the JMR found that the Board erred by not discussing whether a retrospective medical opinion was necessary in this case.  

In some cases, retrospective opinions may be warranted to determine the severity of a veteran's disability during the course of the appeal.  The Court has held that, if evidence of the level of disability for the earlier period cannot be obtained without resorting to speculation, then the evidence is not in equipoise and the benefit of the doubt rule would not apply.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

The details of the Chotta case are that a veteran initially filed a claim for service connection for a psychiatric disorder in 1946, and his claim was denied.  He filed to reopen his claim in 1997 (50 years later).  Eventually clear and unmistakable error (CUE) was found in the 1946 rating decision and the veteran was provided service connection back to that date.  The RO provided a 50 percent rating for the time period between 1947 and 1999, and stated they could not "reconstruct valid evaluations" between 1947 and 1997.  The veteran appealed this rating.  The Board affirmed the 50 percent rating and noted that "although the appellant and his family members submitted lay statements regarding the severity of his service-connected PTSD," subsequent to the finding of CUE and initial grant of the claim, "none of these individuals had the required medical expertise to opine competently as to the severity of his condition."  Based on this factual history, the Court noted that the Chotta decision would address the scope of the duty to assist in the context of assigning a disability rating where the Secretary has revised a previously final decision denying service connection.  

The Court in Chotta noted that the Secretary had a duty to assist in gathering relevant records, and to advise the appellant to submit lay evidence of observable symptoms.  After evidence is gathered, the Board must assess whether the claim can be rated based on the available evidence.  If a disability cannot be awarded based on the available evidence, the Board must determine if a medical opinion is necessary to make a decision on the claim.  In determining if a medical opinion is necessary, the Board must consider whether there is competent medical or lay testimony that indicates that a higher disability rating may be appropriate.  Given the factual background in Chotta, the Court noted that a medical opinion may have been necessary because a medical expert would be the only person competent to opine whether the appellant's observable symptoms are medically related to his current PTSD condition.  However, the Court in Chotta specifically noted that the appellant's assertion that a retrospective medical opinion was required because a medical professional might be able to elicit information from the appellant and identify symptoms which the appellant had not associated with PTSD was incorrect.  "It does not require a 'fishing expedition' to substantiate a completely unsupported claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also 38 U.S.C.A. § 5103A(a)(2) ("the Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  The Court recognized that the evidence must be at least in equipoise to award a benefit, including a particular rating.  See Ortiz v. Principi, 274 F.3d. 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Finally, the Court also noted that if the level of the appellant's disability could not be determined without resorting to speculation, then it has not been proven to the level of equipoise, citing 38 C.F.R. § 3.102 (Board may not award benefits when the award would be based on pure speculation).

Here, VA met the duty to assist by obtaining the Veteran's treatment records, lay statements, and providing a formal RO hearing.  Solicitation of lay evidence was accomplished via VCAA notice, and through the RO hearing.  The Veteran has had representation throughout the appeal process.  As such, the applicable evidence prior to October 28, 2014 has been gathered.  The Board additionally finds that remanding for a retrospective medical opinion is not necessary.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board notes that the Veteran is competent to report the pain and fatigue associated with his low back disability.  The Board notes that the Veteran has stated that his symptoms include flare-ups and changes in severity.  He is also competent to state certain specific functional limitations, such as being unable to sit for more than 40 minutes or vacuum.  The Board finds that the Veteran, as a lay person, is not able to state a specific degree of loss of motion, such as the degrees that are provided during VA examinations with the use of a goniometer.  Moreover, he has not asserted that he has measured his loss of motion with a goniometer.  Complete loss of motion would be the exception.  

Based on the available medical and lay evidence, the Board finds that the Veteran's low back disability does not warrant a rating in excess of 20 percent prior to October 28, 2014.  The evidence of record during that period does not more nearly approximate the criteria for forward flexion limited to 30 degrees or less, or favorable ankylosis.  

Following his back surgery in 2005, the evidence reflects that the Veteran's range of motion did not more nearly approximate limitation of motion to 30 degrees or less.  Of note, the Veteran had a "good" range of motion in September 2006, and he was "able to bend" with pain in October 2006.  He filed his claim for an increased rating in January 2007.  A June 2007 record noted he had forward flexion to 50 degrees.  

In January 2008, he underwent kyphoplasty after T6 and T8 vertebral body fractures.  Initially, he noted that his back pain was significantly improved, stating he had "no back pain" on the day after his surgery.  However, by his January 2008 VA examination (4 days after his back surgery), he stated he continued to have "severe debilitating episodes of back pain" twice per week.  Range of motion testing showed 50 degrees of forward flexion.  
The Board concludes that a higher disability rating is not warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Board is aware that the examiner did not provide specific information as to the degree at which objective painful motion began, although the examiner noted that the objective painful motion was actually "stiffness moreso than pain," and that the Veteran was still tender at the site of his surgery incision (made four days earlier).  The Board finds it significant that when describing the limitations caused by his back pain, the Veteran was largely nonspecific.  The Veteran did not report his limitations during a flare-up in such a way that it may be interpreted as a loss of motion, as he stated he became "quite stiff with pain."  Although he stated his flare-ups impacted his ability to participate in activities of daily living, the only example provided was that it impacted his ability to drive.  He indicated that these flare-ups of back pain, which occurred about twice per week, were "limiting as to his function" and lasted a variable amount of time.  

The Board concludes that when considering the Veteran's January 2008 self-reports with the objective evidence recorded close in time, range of motion more nearly approximating 30 degrees is not shown.  By February 2008, his range of forward flexion had improved to 60 degrees, with a normal posture and gait, and the ability to heel and toe walk.  In March 2008, his lumbar range of motion was noted to be "within normal limits."  The Veteran reported that he had "great pain relief" following his January 2008 surgery, and that although he had some flare-ups of symptoms (not described), that overall his symptoms had improved since January 2008.  By his own self report during his October 2009 hearing, he could still sit for a maximum of 40 minutes.  The Board finds it highly significant that by March 2012, the Veteran was able to travel long distances (from Illinois to Hawaii, Guam, and the Philippines), which does not suggest limitation of motion more nearly approximating 30 degrees. 

Moreover, the Board observes that the Veteran's reported back symptoms seem to be of increased severity when being evaluated in connection with his claim for increased disability evaluation, such as during his C&P examinations and during his RO hearing, especially when compared to his regular VA treatment reports.  Notably, after an absence of treatment for his back for roughly three years, the Veteran returned to the VA system in April 2014 and reported that since his 2005 spinal surgery "things have been really good" and that he "had not had a lot of pain."  In fact, he described his back pain flare-ups as "every once in a while it kinda acts up, but, overall, it is very good."  His back was so good, in fact, that the Veteran reported he was able to hike up mountains, roughly a couple miles and back, every day.  He reported significant weight loss through diet and "exercise."  In early October 2014, the Veteran reported a history of chronic low and upper back pain, but "none at this time."  

The difference in reporting of the severity of symptomatology is most easily seen by comparing his October 27, 2014 VA rehabilitation record with his October 28, 2014 VA examination.  Although only one day apart, the Veteran's flexion changed from 90 degrees to 25 degrees (after repeat testing).  He also reported lower pain levels (2 or 3 out of 10) on the 27th, and pain anywhere from 3 out of 10 to 7 out of 10 on October 28th.  There is no explanation for his vast change in range of motion and reported symptomatology from one day to the next.  The Board concludes that overall, his reports made during the course of regular treatment are more credible than those made to VA examiners and will afford them more probative value because they were made in the interest of determining the proper care/medication he needed to treat his back, while the assessments made during the C&P examination and during the hearing were made in the interest of obtaining an increased compensation rating.  

The Board finds that remanding the claims file for a retrospective medical opinion would be fruitless because the evidence required for a higher rating requires a finding based on range of motion.  For a medical provider to look at the evidence presented, (which includes: forward flexion to 50 degrees, 50 degrees, 60 degrees, and 90 degrees, with additional lay statements of "severe debilitating episodes," "limit[ation] of function," "quite stiff with pain," "limited range of motion," "decreased range of motion," trouble vacuuming, difficulty standing or sitting for long periods of time, hiking up mountains every day, exercising, and usually pain at a 2 to 3 out of 10) and determine an additional degree of motion lost during a flare-up or from repeated use, would involve resorting to speculation under the plain understanding of the word "speculation."  Moreover, as discussed above, the Board has determined that when considering the objective and lay evidence provided by the Veteran, the evidence does not approximate equipoise to assign a higher rating.

The evidence of record prior to October 28, 2014 includes a loss of forward flexion to at least 50 degrees.  Although the Veteran has stated that he had additional loss of motion during flare-ups, the evidence does not demonstrate how great of an additional loss of motion there was during flare-ups and the Veteran is not competent to provide an additional degree of loss of motion.  The record consistently recorded the Veteran's forward flexion as being 50 degrees or greater, including that he had full range of motion the day prior to his October 28, 2014 VA examination.  None of the medical findings, or the Veteran's own reports of his restricted movement, more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Given the totality of the available evidence, and the understanding that a retrospective medical opinion could not reasonably provide a statement on additional loss of motion in degrees without resorting to speculation, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability prior to October 28, 2014 is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability prior to October 28, 2014 is denied.


REMAND

As noted in the Introduction, the claims for service connection for an upper back/neck disability, respiratory disability, and vertigo, as well as TDIU, were remanded for additional development by the Board in May 2016.  It does not appear that the RO has been able to accomplish the May 2016 remand directives prior to this appeal returning to the Board following the December 2016 JMR.  As such, the claims must be returned so that the May 2016 remand directives can be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

TDIU

Since the May 2016 remand, the Veteran has provided a statement regarding his functional limitations (July 2017), his SSA earnings record showing he had no taxed earnings after 2005 (provided May 2017), an updated VA 21-8940 TDIU claim form which noted he did not have employment after 2005 (provided July 2017), and a private vocational assessment based on a review of his record (July 2017).  As such, the May 2016 remand directive regarding an updated TDIU claim form due to a notation of working as a "housekeeper" during a 2014 examination has been completed.

As noted in the May 2016 remand, some of the more recent treatment records contained in the claims file had indicated the Veteran had some improvement of his service-connected disabilities.  He reported his back was doing "really well" and he had "no problems feeling depression or anxious at all," and he had "infrequent" migraines (April 2014), and on another occasion that he seldom gets migraines (November 2011).  The most recent treatment records indicated that the Veteran continued to split his time (6 months each) between Illinois and the Philippines.  A June 2016 treatment record noted the Veteran was able to ride a bike for exercise and that he tended to gain weight when he returned to the U.S. from the Philippines.  He was "quite active in retiring from the service.  He [had] back pain which limits his activity.  He currently lives in the Philippines."  He reported back pain at a level 2, in the middle of his back from a compression fracture.  He stated that the pain was "just there" with standing or walking.  He reported a history of migraines which he treated with Tylenol.  On evaluation, he reported chronic back pain and intermittent right knee pain.  He denied difficulty walking, maintaining balance, numbness or tingling.  On mental status mini-evaluation, the Veteran denied any depression, anxiety, mood swings, nightmares, and suicidal or homicidal ideation.

The July 2017 vocational assessment includes the opinion that the Veteran is unemployable due to his service-connected disabilities.  The vocational specialist indicated she reviewed the Veteran's records; however, her report focused on the Veteran's July 2017 statement, and medical records from 2008 and the October 2014 VA examination.  The report did not comment on the Veteran's recent treatment records where he reported improved symptoms to care providers.  As such, the Board will continue to remand the Veteran's TDIU claim so that the RO can carry out the May 2016 remand directives with additional directives regarding the service-connected disabilities for which the Veteran has expressed improved symptoms.

Hypothyroidism and Tinnitus

Additionally, a July 2016 rating decision provided initial 10 percent ratings for hypothyroidism and tinnitus following the Board's May 2016 grant of service connection.  Notably, a 10 percent rating for tinnitus is the highest schedular rating available for that disability.  In July 2017, the Veteran's attorney filed a notice of disagreement with these initial ratings.  This remand is being issued in August 2017, and therefore the RO has not yet had time to prepare a Statement of the Case (SOC) in response to the July 2017 NOD; however, as these claims are being remanded, the Board will remand for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records relevant to the claims on appeal, to include those dated from July 2016 to the present.

2.  After the development in #1 has been completed, schedule the Veteran for a VA spine examination to evaluate the claim for a neck/upper back disability.  

After review of the claims file and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current neck/upper back disability was caused by or was incurred during his military service?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current neck/upper back disability was (1) caused or (2) aggravated by his service-connected low back disability?  If the examiner determines that his neck/upper back disability was aggravated by his service-connected low back disability, then the examiner should identify a baseline severity of the Veteran's neck/upper back disability.

The examiner should provide an explanation/rationale for all opinions expressed.

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination regarding his claim for vertigo.  After review of the file and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Does the Veteran have a current disorder which results in vertigo?  If so, is the Veteran's vertigo a symptom of his migraine headaches?

b) If the Veteran's vertigo is not a symptom of his migraine headaches, is it at least as likely as not (50/50 probability or greater) that the Veteran's vertigo (or disorder with vertigo as a symptom) was caused by or was incurred during his military service?
The examiner should provide an explanation/rationale for all opinions expressed.

4.  After the development in #1 has been completed, schedule the Veteran for a VA respiratory examination.  After review of the file (physical and electronic), and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Please list all of the Veteran's current (from 2007 to the present) respiratory disorders.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's respiratory disorder (to include bronchitis, COPD or other diagnosed disorder) was caused by or was incurred during his military service?

The examiner should provide an explanation/rationale for all opinions expressed.

5.  Thereafter, readjudicate the Veteran's claim for TDIU, to include, if necessary, scheduling the Veteran for any additional examination(s) to determine the current severity of his service-connected disorders in relation to his claim for TDIU.  

6.  Issue a Statement of the Case addressing the Veteran's claims of entitlement to increased ratings for hypothyroidism and tinnitus (extraschedular).  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

7.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


